Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 13, 2010 To the Board of Directors of Ivany Nguyen, Inc. Toronto, Ontario, Canada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Ivany Mining, Inc. of our report dated October 12, 2010, relating to the financial statements of Ivany Nguyen, Inc., a Delaware Corporation, as of and for the years ending June 30, 2010 and 2009 and for the period from inception to June 30, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
